CHRIS DANIEL             01-15-00519-CR
 9           $                  HARRIS COUNTY DISTRICT CLERK

 8
                                                                             FILED IN
June 3, 2015                                                          1st COURT OF APPEALS
                                                                          HOUSTON, TEXAS
MARK ASH                                                              6/5/2015 2:15:34 PM
ATTORNEY OF RECORD                                                    CHRISTOPHER A. PRINE
                                                                              Clerk
2016 MAIN #108
HOUSTON, TX 77002

Defendant’s Name: JARVIS LAMONT CARNELL

Cause No. 1933252

Court: CRIMINAL COUNTY COURT AT LAW #10

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 5/28/15
Sentence Imposed Date: 5/28/15
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: MARK ASH




Sincerely,

                 )'
S/NORRIS
Criminal Post Trial Deputy

CC. Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

     BONNIE RODRIGUEZ (DELIVERED VIA E-MAIL)



This is your notice to inform any and all substitute reporters in this cause




                      1201 Franklin POBox4651 Houston, Texas 77210-4651
1                                                           Cause No.        /?33ÿrZ.                                                        ’Wf
                                                           THE STATE OF TEXAS
                                      Ur*oÿ Cam c 11 , A/K/A/

                                            District Court / County Criminal Court at Law No.                           /o
                                                              Harris County, Texas


                                                               NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

    On                                 (date), the defendant in the above numbered and styled cause gives
    NOTICE OF APPEAL of his conviction

    The undersigned attorney (check appropriate box):
                    to withdraw
              ADVISES the court that he will CONTINUE to represent the defendant on appeal


    Date                                                                      Attorney (Signature)

                                                                                                                    4s- k
    Defendant (Printed name)                                                  Attorney (Printed name)
                                                                                                  ooixn>i


                              Time:.
                                         Chris Daniel
                                         District Clerk
                                         MAY 2 8 2015
                                           Harris Couniy. I»»as
                                                                              State Bar Number

                                                                              Address
                                                                                      -Hjb                     tog        kjJ 7 >0*2
                                                                                                                                                —
                                                                              Telephone Number
The defendant (cheÿall that                  apply|pi7
               REPRESENTS to the court that he is presently INDIGENT and ASKS the court to immediately APPOINT
              appellate counsel to represent him
       pjf    ASKS the Court to ORDER that a free record be provided to him
              ASKS the court to set BAIL
           Accordingly, Appellant ASKS the Court to conduct a hearing, make findings, and enter an Order
    Granting the requested relief


    Defendjyu(Signature)                                                      Defendant’&JVv                  ie


    SWORN TO AND SUBSCRIBED BEFORE ME ON

    By Deputy District Clerk of Harris County, Texas
                                                                                              o
                                                                                                              M
    http //hcdco-intranet/Crinnnal/Criminal Courts/SOPs and Forms Library/Crtminal Forms/Notioe of Appi   pagfcs-Without Affirmation) docPage I of 2
                                                                        1/09/08
      *
                                                                     ORDER


          On        lYtty            )(pf        tÿe   Court conducted a hearing and FINDS that defendant / appellant

               IS NOT       indigent at this time
               IS indigent for the          purpose of
                            employing counsel




                                                              --
                            paying   for a clerk's and court reporter's record
                             mploying counsel or paying for a clerk's and court reporter’s record
The Court ORDERSnhat                                         ..
   JQ     Counsel's motion to withdrawÿTGRANTEDÿDENIED.
 /        Defendant / appellant's motion (to befound indigent) is DENIED
            efendant's / appellant's motion              is GRANTED    and
                                                                                          (attorney's name & bar card number)
                      is   APPOINTED to represent cjefendant / appellant on             appeal
                    The COURT REPORTER                 is   ORDERED to prepare and file the reporter's record without charge to
                    defendant / appellant
BAIL is
            ET at $           57
                              V OOP
     d_   TO CONTINUE as presently set
          T
          DENIED and         is   SET at No BOND (Felony Only)

DATE SIGNED

                                                                         JUDGl          rsn    IG,
                                                                         _ DISTRICT COURT /
                                                                         COUNTY CRIMINAL COURT AT LAW NO
                                                                         HARRIS COUNTY, TEXAS




http //hcdco-intranet/Criminal/Criminal Courts/SOPs and Forms Library/Crimmal Forms/Notice of Appeal (2 pages-without Affirmation) docPage 2 of 2
                                                                    1/09/08
                                             CAUSE NO              i   ?333 f2-
 THE STATE OF TEXAS                                                    §            IN THE COUNTY CRIMINAL

 vs                                                                    §            COURT AT LAW NUMBER
                                                                                                                                JO
                                                                       §            HARRIS COUNTY, TEXAS


      TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF APPEAL*
I, Judge of the trial court, certify this criminal case
yÿis not      a plea-bargain case, and the defendant has the right of appeal [or]
      isa plea-bargain case, but matters were raised by written motion filed and ruled on before trial and not
      withdrawn or waived, and the defendanUhasÿeTight pLappeal [or]
      is a plea-bargain case, but the tri                                          to'appeal, and the defendant has the right of
      appeal [or]                                                                      v
      is   a plea-bargain case,
      the defendant h            'fg
                                    Z\            igh£3of-appeal       A
                              (Nj
                                       7H.-1
                                               V
                                                                                             fmt™c



 —
Judge Presiding                          /                                 vDate Signed
I have received a copÿcjÿi'is'iÿtfiicationTÿhÿÿlsoEeÿjnformed'of myTights concemingiSy appeal of this cnminal
case, including any ngfeb file a pro se petitwiKforJisÿ4ibnary review pursuant jo Rule3S8 of the Texas Rules of
Appellate Procedure I tere beeniadmomshed thathhÿttÿrneylhusÿmail a copy of fie courfcm appeals' judgment and
opinion to my last knovmaddress and that I have only 30 di.ys in wh\ch to file a pro se petitiomÿor discretionary review
m the court of appeals TfcxÿR App-ÿP 68 2 I acknoÿledgethat, ifl wash to appeal tins caseÿnd if I am entitled to do so,
it is my duty to inform irÿappellate, attorney, byÿwnjten communication, of any               xhange/ifÿtne
                                                                                                  address at which I am
currently living or any ch’hpgb in my'-current pnspfrumt I understahd\that, because of Apellate deadlines, if I fail to
timely inform my appe11ateÿattomÿBf apy change in my address, I mayJose the opportunity to file a pro se petition for




 Defender
 Mailing address                                                           State Bar of Texas ID Number



 Telephone number                                                          Mailing address

                                             ft   7.0fi                                                         \UQ 3
 Fax number (if any)                                                       Telephone number
                                                          re*a»
                       Tint0'-      Hatd® Coun'V'
                                             Depÿ                          Fax number (if any)
                        By.

 *A defendant in a criminal case has the right of appeal under these rules The trial court shall enter a certification of the defendant's
 right to appeal in every case in which it enters ajudgment of guilt or other appealable order In a plea bargain case that is, a case in
 which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
 prosecutor and agreed to by the defendant a defendant may appeal only (A) those matters that were raised by written motion filed and
 ruled on before trial, or CB) after getting the trial court's permission to appeal TEXAS RULE OF APPELLATE PROCEDURE 25 2(a)(2)


 CCL Form 22                                                                                                                 12-04-2012
                                                    34-
                 APPEAL CARD

                *>37-15                Cause. No.
                                      /f2&S_g-,
sj               The State ofTexas



 Date Notice
 Of Appeal:       5'2ÿ/r
 Presentation:                 Vol.        Pg-.

 Judgment:                     Vol.        Pg-.

       Presiding                 If
 Court Reporter TrtiJ*/ it= 1 V)Oririj Lt£l-
 Court Reporter
 Court Reporter

 Attorney
 on Trail    ELM
 Attorne\
 on Appeal     iWftftX-
        Appointed              Hired

 Offense

 Jur\ Trail:           Yes    XkVX No.
 Punishment
 Assessed


               _
 Companion Cases
 (If Known)

 Amount of
 Appeal Bond

 Appellant
 Confined:             Yes)66/)C      No

 Date Submitted         JUW
 To Appeal Section




                                      w
 Deputj Clerj

                     Ik